Citation Nr: 0914489	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in September 2008.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) and the transcript is of record.  Following the 
hearing, the record was held open for a period of 60 days to 
allow the Veteran to submit additional evidence.  In October 
2008, the Veteran submitted additional evidence, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.


FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder, to include PTSD in November 2001 and 
May 2003. The Veteran did not appeal these decisions and, 
therefore, these decisions are final.

2.  The evidence of record received subsequent to the May 
2003 RO decision includes VA treatment records, private 
treatment records, and hearing testimony.  This evidence 
raises a reasonable possibility of substantiating the claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD.

3.  The Veteran's acquired psychiatric disorder has been 
linked to his period of active service by the competent, 
probative medical evidence of record.


CONCLUSIONS OF LAW

1.  The RO's November 2001 and May 2003 decisions are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).

2.  New and material evidence has been presented since the 
May 2003 RO decision denying service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens the Veteran's claim and 
grants service connection for an acquired psychiatric 
disability.  As such, no discussion of VA's duty to notify 
and assist is necessary.

I.  New and Material Evidence

The RO originally denied the Veteran's claim of entitlement 
to service connection for PTSD in February 2000 on the basis 
that the claim was not well-grounded.  The Veteran was 
notified of this decision that same month and did not appeal.  

Section 7(b)(A) & (B) of the Veterans Claims Assistance Act 
(VCAA) noted that claims that became final between July 14, 
1999, and November 9, 2000 and that denied a claim for 
service connection as not well grounded will be readjudicated 
"as if the denial or dismissal had not been made."  Pub. L. 
No. 106-475, § 7, 114 Stat. at 2099-2100.  The Federal 
Circuit Court of Appeals (Fed. Cir.) noted that this section 
applied to claims "denied" between July 14, 1999 and 
November 9, 2000.  See Paralyzed Veterans v. Secretary of 
Veterans' Affairs, 345 F.3d 1334 at 1343-1344 (Fed. Cir. 
2003).  The request for readjudication must be filed by the 
claimant (or a motion made by the Secretary) not later than 
two years after the date of enactment of the VCAA.  

In this case, the RO elected to readjudicate the Veteran's 
PTSD claim.  The RO subsequently denied the Veteran's claim 
in November 2001 on the basis that PTSD was neither incurred 
in nor caused by service.  The Veteran was notified of this 
decision that same month and did not appeal.  

The Veteran sought to reopen his PTSD claim in March 2003.  
The RO denied the claim to reopen in May 2003 on the basis 
that the Veteran failed to submit new and material evidence.  
The Veteran was notified of this decision that same month and 
did not appeal.

The Veteran submitted the current claim to reopen in November 
2006.  The RO again denied the Veteran's claim to reopen in 
the February 2007 rating decision currently on appeal on the 
basis that he failed to submit new and material evidence.  
The Veteran was notified of this decision that same month and 
timely perfected this appeal.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection is based on the same 
factual basis and diagnoses as the previous claim that was 
last decided on the merits.  Thus, new and material evidence 
is necessary to reopen the claim.  

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the May 2003 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the May 2003 RO decision 
consisted of the Veteran's service treatment records (STRs), 
post-service VA and private treatment records, and lay 
statements.  The evidence now of record includes additional 
VA and private treatment records, lay statements, and hearing 
testimony. 

The Veteran's claim was previously denied on the grounds that 
there was no evidence showing in-service incurrence of PTSD 
and no evidence linking the condition to service.  That 
determination is final as the Veteran did not appeal to the 
Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  Thus, the evidence 
submitted after the final May 2003 RO decision must relate to 
this fact.  

Associated with the Veteran's claims file is a statement from 
S.B., M.D. dated September 2008.  Dr. S.B. indicated that he 
diagnosed the Veteran with both PTSD and depressive disorder, 
not otherwise specified, and that both of these conditions 
"are directly related to his time in service and should be 
considered service connected."  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the September 2008 private treatment 
record from Dr. S.B. constitutes new and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for PTSD.  Thus, the claim is reopened.

II.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

As a preliminary matter, the Board notes that the Veteran has 
been diagnosed as having numerous psychiatric disabilities, 
including major depressive disorder, depressive disorder, not 
otherwise specified, and PTSD.  In light of this information, 
the Board finds that the issue on appeal should be rephrased 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

The Veteran contends in this case that his psychiatric 
disorder, to include PTSD, is related to service, and 
specifically to his duties on "burial detail" at Arlington 
National Cemetery.  Service personnel records (SPRs) revealed 
that the Veteran was attached to "Co D 1st Bn (Reinf) 3d 
Inf" at Fort Meyer, Virginia.  Also known as "The Old 
Guard" this unit, and the Veteran in particular, was cleared 
for performing duties at the White House.  The Board also 
notes that this unit performed specific duties in military 
funerals.

Service treatment records (STRs) associated with the claims 
file were negative for any psychiatric disabilities and there 
was no evidence of psychosis within one year after discharge 
from service.  

The Veteran was afforded a VA psychiatric examination in 
August 1999.  The Veteran specifically denied having any 
mental health problems, but stated that he got depressed and 
anxious about "everyday problems."  Upon mental status 
examination, the Veteran's behavior was generally within 
normal limits, but the examiner observed evidence of "some 
minor anxiety."  No psychiatric disabilities were diagnosed 
at that time.

The Veteran presented to a VA medical facility in September 
2001 for a psychiatric evaluation.  The Veteran reported 
feelings of depression characterized by insomnia, lack of 
interest, low self-esteem, and difficulty concentrating for a 
number of years.  The impression was major depressive 
disorder, single chronic, moderate.

The Veteran was also treated at a VA mental health clinic in 
April 2002 for depression and suicidal ideation.  The Veteran 
stated that he had recently lost his job and that he wanted 
to "step in front of a car."  The examiner noted that the 
Veteran had a past history of polysubstance abuse.  The 
impression was major depressive disorder.  The Veteran was 
subsequently hospitalized at VA for a period of five days and 
later released after his condition improved.

The Veteran sought additional VA psychiatric care in November 
2006.  The examiner noted that the Veteran's past medical 
history was significant for depressive disorder and PTSD, 
among other conditions.  The Veteran reported feelings of 
depression since losing his job.  He also indicated that 
while in service, he was on "burial detail" and 
participated in three to four funerals per day.  He described 
these duties as "emotionally taxing" and often worried that 
he would have to bury his brother who served in Vietnam at 
the time.  The examiner diagnosed the Veteran as having 
depression, not otherwise specified, and PTSD.  
In June 2008, the Veteran sought private psychiatric 
treatment.  The Veteran reported having "significant 
depression and mental distress" for several years, including 
nightmares about caskets being draped with flags and guns 
being fired.  The source of these symptoms, according to the 
Veteran, stemmed from his in-service duties on "burial 
detail" at Arlington National Cemetery.  The impression was 
PTSD and depressive disorder, not otherwise specified.  

Associated with the claims file is a September 2008 statement 
from S.B., M.D.  According to Dr. S.B., he diagnosed the 
Veteran as having PTSD and depressive disorder, not otherwise 
specified.  Given the Veteran's symptoms and his psychiatric 
history, Dr. S.B. concluded, based on his professional 
training and experience, that the Veteran's conditions were 
"directly related to his time in service [while on duty on 
burial detail] and should be considered service connected."

The Veteran further testified in September 2008 before the 
undersigned AVLJ that he was attached to the "Old Guard" 
and stationed at Fort Meyer, Virginia.  The Veteran indicated 
that he participated in two to four funerals per day while on 
"burial detail."  Following the hearing, the Veteran 
submitted VA treatment records with a waiver for the period 
July-September 2008.  Included in these records is a VA 
mental health treatment note dated September 2008 in which a 
VA examiner linked the Veteran's "PTSD symptoms," including 
depression, to his period of service, and specifically to the 
Veteran's duties performed on burial detail.

Also associated with the Veteran's claims file are numerous 
lay statements from friends and family members.  These 
statements contend, in essence, that the Veteran's 
psychiatric problems are, at least in part, related to his 
in-service duties on burial detail.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for an acquired psychiatric disorder in this case.  
As noted above, direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  Here, the Veteran was 
diagnosed as having depressive disorder, not otherwise 
specified, among other psychiatric disabilities.  This 
particular psychiatric disability was linked by competent, 
probative medical evidence from both private and VA examiners 
to the Veteran's period of active service, and in particular, 
to his duties on burial detail.  See Dr. S.B.'s September 
2008 statement; November 2006 VA psychiatric evaluation 
report.  In light of the Veteran's testimony and the SPRs 
associated with the record, the Board further finds that the 
Veteran's statements about his in-service duties on burial 
detail are highly credible.  See 38 U.S.C.A. § 1154(a) (West 
2002) (providing that considerations shall be given to the 
places, types, and circumstances of the Veteran's service as 
shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence).  Accordingly, service 
connection for an acquired psychiatric disorder is granted.  

As to the issue of PTSD, the Board notes that the Veteran's 
claimed in-service stressors were related in part to duties 
he performed on burial detail.  The record does not reflect, 
nor does the Veteran allege, that he was engaged in combat.  
See 38 C.F.R. § 3.304(d) (2008); see also 38 U.S.C.A. § 
1154(b) (West 2002); VAOPGCPREC 12-99.  However, in light of 
the evidence described above and the Board's decision to 
grant service connection for an acquired psychiatric 
disorder, the Board finds that no additional corroboration of 
the Veteran's in-service stressors is required.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, has been presented; to this extent, the appeal 
is granted.

Service connection for an acquired psychiatric disorder is 
granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


